In the

        United States Court of Appeals
                   For the Seventh Circuit
                      ____________________
No. 20-2381
UNITED STATES OF AMERICA,
                                                     Plaintiff-Appellee,
                                   v.

JESSE J. BALLARD,
                                                 Defendant-Appellant.
                      ____________________

          Appeal from the United States District Court for the
                     Southern District of Illinois.
            No. 17-CR-40079-JPG — J. Phil Gilbert, Judge.
                      ____________________

  ARGUED FEBRUARY 24, 2021 — DECIDED SEPTEMBER 2, 2021
                ____________________

    Before FLAUM, MANION, and KANNE, Circuit Judges.
   MANION, Circuit Judge. This is a successive appeal regard-
ing sentencing. 1 Jesse Ballard pleaded guilty to being a felon
in possession of a ﬁrearm. The district judge has sentenced
him three diﬀerent times for this oﬀense. Ballard now argues


    1The panel that decided Appeal No. 19-2103 is treating this appeal as
successive under this court’s Operating Procedure 6(b).
2                                                   No. 20-2381

the third sentence is procedurally and substantively unrea-
sonable. But we aﬃrm.
                     I. Ballard’s Background
      Ballard has a long and violent criminal history:
 Age Crime                                       Location
 17      Petty larceny                           Florida
 18      Attempted kidnapping, aggravated Florida
         battery
 21      Theft                                   Illinois
 23      Battery                                 Illinois
 23      Theft                                   Illinois
 24      Illegal transportation of liquor        Illinois
 24      Illegal transportation of alcohol       Illinois
 24      Knowingly damage property               Illinois
 24      Attempted residential burglary          Illinois
 24      Attempted residential burglary          Illinois
 24      Contributing to the delinquency of a Illinois
         child
 25      Forgery                                 Illinois
 27      Aggravated assault                      Mississippi
 30      Battery                                 Illinois
 31      Interference with city oﬃcer            Illinois
 31      Driving on a revoked license            Illinois
 32      Battery                                 Illinois
No. 20-2381                                           3

32    Criminal damage to property          Illinois
32    Battery                              Illinois
33    Unlawful possession of a weapon by Illinois
      a felon
35    Domestic battery                     Illinois
35    Unlawful possession of a controlled Illinois
      substance (methamphetamine)
36    Aggravated battery                   Illinois
36    Unlawful use of a credit card        Illinois
36    Domestic battery                     Illinois
41    Domestic battery                     Illinois
42    Driving on a suspended/revoked li- Illinois
      cense
43    Drunkenness                          Illinois
43    Driving while license revoked        Illinois
43    Driving while license revoked        Illinois
44    Obstruct justice                     Illinois
46    Driving while license revoked        Illinois
49    Driving while license revoked        Illinois
49    Tease police/service animal          Illinois
50    Driving while license revoked        Illinois
50    Driving on revoked/suspended         Illinois
4                                                  No. 20-2381

    His crime wave has persisted largely unabated. He contin-
ues to break the law after turning 50. The judge called this one
of the longest criminal histories he had ever seen.
                    II. Procedural Posture
   Ballard pleaded guilty in this case to being a felon in pos-
session of a ﬁrearm. This is, of course, a very serious and po-
tentially dangerous crime.
    At the ﬁrst sentencing hearing, on October 22, 2018, the
district judge determined Ballard was an armed career crimi-
nal and sentenced him to 232 months in prison. Ballard ap-
pealed (18-3294). He argued his two prior Illinois attempted-
residential-burglary convictions were not violent felonies un-
der the ACCA after the Supreme Court held the residual
clause unconstitutional in Samuel Johnson v. United States, 576
U.S. 591, 606 (2015). The government confessed its error. We
remanded for resentencing. United States v. Ballard, No. 18-
3294 (7th Cir. Feb. 4, 2019) (order granting motion for remand)
(“Ballard I”).
    At the second sentencing, on May 28, 2019, Ballard faced a
guideline range of 33 to 41 months. The judge imposed a sen-
tence of 108 months. Ballard appealed again (19-2103). He ar-
gued that the indictment and factual basis for his plea were
deﬁcient and that the sentence was procedurally and substan-
tively unreasonable. We found a procedural error in Ballard’s
108-month sentence because the district judge imposed a
160% upward variance from the high end of the guideline
range without giving an adequate justiﬁcation. We remanded
for resentencing. We recommended that the district judge
“align Ballard’s sentence more closely to the Guidelines by
moving incrementally down the Category VI column of the
No. 20-2381                                                    5

sentencing table until [he] ﬁnds an appropriate Guidelines
range … .” United States v. Ballard, 950 F.3d 434, 439 (7th Cir.
2020) (“Ballard II”).
    At the third sentencing, on June 30, 2020, Ballard again
faced a guideline range of 33 to 41 months. The government
and Ballard both recommended a sentence of 63 months. But
the judge sentenced Ballard to 92 months, 125% above the
high end of the range. Ballard appeals again. He argues the
sentence is procedurally and substantively unreasonable. He
argues the judge failed to justify the 125% variance and failed
to consider disparity and mitigation.
                        III. Discussion
    Ballard raises two basic issues on appeal. First, he argues
the 92-month sentence is procedurally unreasonable because
the judge did not suﬃciently explain the upward variance of
125%. Second, he argues the 92-month sentence is substan-
tively unreasonable in light of mitigating evidence the judge
did not consider and in light of disparity with other sentences.
A. Procedural Error
   We review procedural challenges de novo. United States v.
Lockwood, 739 F.3d 773, 781 (7th Cir. 2015).
    Ballard argues the judge committed procedural error by
failing to give suﬃcient, compelling justiﬁcation to support
an extreme variance. After United States v. Booker, 543 U.S. 220
(2005), a district judge has discretion to impose a sentence out-
side the guideline range. But the judge “must consider the ex-
tent of the deviation and ensure that the justiﬁcation is suﬃ-
ciently compelling to support the degree of variance … .”
United States v. Miller, 601 F.3d 734, 739 (7th Cir. 2010).
6                                                   No. 20-2381

    The more extreme a variance is, the more thorough the
explanation must be. United States v. Castillo, 695 F.3d 672, 673
(7th Cir. 2012). “A major departure should be supported by a
more signiﬁcant justiﬁcation than a minor one.” Miller, 601
F.3d at 739 (internal brackets and quotation marks omitted).
“[T]he farther the judge’s sentence departs from the
guidelines … the more compelling the justiﬁcation based on
factors in section 3553(a) that the judge must oﬀer in order to
enable the court of appeals to assess the reasonableness of the
sentence imposed.” Castillo, 695 F.3d at 673. Failing to
adequately explain a sentence is procedural error. United
States v. Faulkner, 885 F.3d 488, 498 (7th Cir. 2018). In United
States v. Johns, where the defendant faced a reduced guideline
range on remand, we warned that “[r]egardless of whether
the judge gave a suﬃcient explanation for [an upward
departure at the original sentencing], a more substantial
departure from a lower guidelines range on resentencing
should be supported by a more signiﬁcant justiﬁcation.” 732
F.3d 736, 742 (7th Cir. 2013).
   But the judge at the third sentencing did explain the justi-
ﬁcation for the third sentence thoroughly. The judge gave se-
rious, well thought-out, compelling justiﬁcations for the sen-
tence.
    He considered Ballard’s history and characteristics to be
“horrendous.” (Sent. Tr., June 30, 2020, DE 151 at 29 & 30.) He
reiterated that Ballard’s “long criminal history” is “probably
one of the worst I have seen … .” (Id. at 30.) He noted that
Ballard “has not demonstrated [respect for the law] through-
out his life so far.” (Id.)
    The judge said Ballard is “a poster child for the 3553(a)
factors of no respect for the law.” (Id.) The judge noted the
No. 20-2381                                                     7

plain facts that previous sentences have not deterred Ballard
from committing crimes and that the public needs protection
from further crimes he “may and likely will commit based on
his history and characteristics of lawlessness.” (Id.) The judge
recited Ballard’s lengthy and dangerous criminal history:
    [H]is history is one of theft, battery, attempted kidnap-
    ping, aggravated battery, domestic battery, illegal
    transportation of alcohol, damage to property, at-
    tempted residential burglary, forgery, and the list goes
    on, not to speak of the current felon in possession of a
    gun. And, guns are associated with violence for which
    there’s too much of in this district, state, and nation.
(Id. at 31.)
    The judge emphasized the violent nature of Ballard’s re-
cidivism:
    Mr. Ballard’s prior criminal history involves very vio-
    lent oﬀenses, attempted residential burglary, kidnap-
    ping, battery, aggravated assault, which was amended
    down from rape; possession of a ﬁrearm. Ballard has
    many parole violations and committed several infrac-
    tions during previous periods of incarceration.
(Id. at 32.)
   The judge elaborated on the nature and circumstances of
the oﬀense:
    The Defendant posted on his Facebook several pictures
    depicting large amounts of ﬁrearms, cash, marijuana,
    bath salts and other drugs. Ballard bragged on Face-
    book that he had 12 additional ﬁrearms. One picture he
    posted on Facebook depicted Mr. Ballard holding a
8                                                    No. 20-2381

    sawed-oﬀ shotgun with the barrel under his chin, with
    his ﬁnger on the trigger portraying him committing su-
    icide. This ﬁrearm was not one set forth in the indict-
    ment.
    During a search of Mr. Ballard’s residence on October
    18, 2017, agents seized drug paraphernalia, in addition
    to the ﬁrearms, resulting in this conviction. In addition
    to Ballard instructing his girlfriend to get rid of the
    sawed-oﬀ shotgun, which is accounted for in adjust-
    ment for obstruction of justice, he also instructed her to
    get rid of drug paraphernalia that could implicate the
    Defendant.
(Id. at 31.)
    The judge evaluated Ballard’s personal characteristics.
Ballard “admitted he withdrew from high school after he got
caught with marijuana and beat up a teacher.” (Id. at 32.) Bal-
lard “has a poor employment history. He was terminated
from one job after his employer at a factory caught him throw-
ing away good product to catch up on his line.” (Id.)
   The judge understood a high variance required a thorough
explanation: “I agree that the greater the variance from the
guidelines, the more explanation is needed.” (Id. at 33.) He
observed that Ballard “has the history and characteristics of
someone who, for whatever reason, cannot or will not lead a
law-abiding life.” (Id. at 34.) The judge noted that even Ballard
“agreed it’s been a revolving door for him.” (Id.) The judge
observed that prior sentences have not deterred Ballard from
committing crimes. The judge emphasized the importance of
protecting the public from further crimes.
No. 20-2381                                                    9

    He characterized Ballard as “an abnormally extreme De-
fendant in terms of his lawlessness starting at age 17. He’s just
been in and out of jail his entire life. … The only life Mr. Bal-
lard knows is committing crimes.” (Id. at 34–35.)
    The judge explained he was “going from an oﬀense level
of 13 to 23, which is a [guideline range of] 92 to 115 months,
and giving him the low end of the guideline range from 13 to
23, ﬁnding that based upon the 3553(a) factors … .” (Id. at 36.)
The judge sentenced Ballard to 92 months in prison.
    The judge gave a detailed, thorough, adequate explana-
tion of the justiﬁcation for the sentence. We uphold above-
guideline sentences against this type of challenge for proce-
dural error when the judge gave an adequate statement of rea-
soning that justiﬁes the degree of variance from the guide-
lines, consistent with the § 3553(a) factors. Faulkner, 885 F.3d
at 498; United States v. Lewis, 842 F.3d 467, 477–78 (7th Cir.
2016).
   The judge satisﬁed the concerns we raised in Ballard II.
There, we noted that the judge did not invoke the rationale
that protecting the public from Ballard’s continued criminal
behavior (a required § 3553(a) factor) logically requires a
greater variance from a lower guideline range than from a
higher one.
    But the judge expressly addressed this issue at the third
sentencing hearing. For example, he said: “Previous sentences
have not deterred [Ballard] from committing future crimes,
and the public needs to be protected from further crimes he
may and likely will commit based on his history and charac-
teristics of lawlessness.” (Sent. Tr., DE 151 at 30.) The judge
went on to emphasize that prior sentences have not deterred
10                                                  No. 20-2381

Ballard, and that “[p]rotecting the public from further crimes
is a major factor in a Judge’s decision in coming up with an
appropriate sentence that is suﬃcient, but not greater than
necessary to comply with the sentencing objectives.” (Id. at
34.)
    In Ballard II, we also raised an alternative way to judge the
magnitude of a departure: “use the number of oﬀense levels
rather than percentage deviations.” Ballard II, 950 F.3d at 437
(internal quotation marks omitted). We noted that Ballard’s
108-month sentence at the second sentencing only comes
within range, given his criminal history category of VI, by
moving down the sentencing table from Ballard’s oﬀense
level of 13 to oﬀense level 23. This diﬀerence of 10 oﬀense lev-
els is another way of showing how extreme the variance was
at the second sentencing hearing, and thus how much more
justiﬁcation the judge was required to provide. We recom-
mended the judge align Ballard’s sentence more closely to the
guidelines by moving incrementally down the category VI
column of the sentencing table until he ﬁnds an appropriate
guidelines range, as suggested by U.S.S.G. § 4A1.3(a)(4)(B).
    The judge addressed these issues at the third sentencing
hearing. He knew he was imposing a signiﬁcant upward
variance and he explained his justiﬁcations in detail. He
performed the guideline-aligning we recommended: “[T]he
Court is going from an oﬀense level of 13 to 23, which is a 92
to 115 months, and giving him the low end of the guideline
range from 13 to 23, ﬁnding that based upon the 3553(a)
factors that that sentence is suﬃcient but not greater than
necessary … .” (Sent. Tr., DE 151 at 36.)
   In Ballard II, we noted that the judge focused on Ballard’s
extensive criminal history and hardly addressed the
No. 20-2381                                                     11

circumstances and nature of the current oﬀense. Ballard II, 950
F.3d at 438.
    The judge addressed this issue at the third sentencing
hearing. He addressed the nature and circumstances of the in-
stant oﬀense at length. And he noted that “guns are associated
with violence for which there’s too much of in this district,
state, and nation.” (Sent. Tr., DE 151 at 31.)
    Ballard argues that the judge’s analysis of the instant of-
fense conduct improperly included irrelevant and unsubstan-
tiated conduct. He argues it was not conﬁrmed that all the Fa-
cebook photos were his. He argues there is no evidence that
his boast about owning multiple other guns was anything
other than fantasy. But Ballard made no objections at resen-
tencing to the Presentence Investigation Report’s statements
on these subjects. As the government argues, if these were not
his Facebook photos or if his boast were mere fantasy, he
should have argued that in the lower court.
    Ballard argues that his possession of other ﬁrearms, his
drug dealing, and his possession of drug paraphernalia is not
relevant to the instant charge. But these actions are additional
uncharged criminal conduct—not already factored into the
guidelines—which the judge may consider. See United States
v. Bridgewater, 950 F.3d 928, 932 (7th Cir. 2020); United States v.
Holton, 873 F.3d 589, 591–92 (7th Cir. 2017).
    Ballard argues that the judge did not account for his argu-
ment that the older convictions are not good indicators of re-
cidivism. Ballard argues the judge did not explain his reason
for rejecting the Commissioner’s conclusion that the relation-
ship between old convictions and recidivism is very weak. But
in this case, we do not need to guess whether Ballard is prone
12                                                   No. 20-2381

to recidivism. He is already recidivating. By his own account,
he spent about 80% of his adult life in prison or on parole.
And he has committed violations and infractions in prison
and has violated parole many times.
   Ballard argues the judge provided essentially the same ex-
planation for the 125% upward variance at the third sentenc-
ing as he did at the prior two sentencings. Ballard’s point is
that these same factors discussed by the judge at the third sen-
tencing were present before, and yet the ﬁrst sentence was
only 10% above the prior guideline range. So why would
those same factors justify a 125% upward variance now?
   First, the judge added additional factors (or additional em-
phasis on factors) to his explicit consideration at the third sen-
tencing hearing, in accordance with our opinion in Ballard II.
    Second, there was a major diﬀerence between the ﬁrst sen-
tencing hearing and the second two: the ACCA. It is true that
the same factors were present—and the judge discussed many
of them—during the ﬁrst sentencing hearing when the up-
ward variance was only 10%. But the actual sentence imposed
at the ﬁrst sentencing hearing was much higher than the actual
sentence imposed at the third sentencing hearing because of
the ﬁrst sentence’s unconstitutional reliance on the ACCA.
Thus there was no need for certain details relied on by the
judge at the third sentencing hearing to expressly and inde-
pendently raise the sentence during the ﬁrst sentencing hear-
ing because the ACCA already provided for a large sentence
at the ﬁrst hearing. In other words, multiple diﬀerent factors
can combine to justify a sentence that a portion of them sup-
ported independently. A judge does not always need to ex-
plain exactly which factors independently justify exactly what
portions of a single sentence.
No. 20-2381                                                   13

    A judge is not compelled to impose a sentence higher than
a mandatory minimum just to leave himself room for discre-
tion if the case is remanded to him because the mandatory
minimum turns out to be unconstitutional. The judge here
picked up on this point at the second sentencing hearing:
“You know, I guess maybe the ﬁrst time around I should have
given Ballard a life sentence, and then when it came back the
Appellate Court could have compared the percentages.”
(Sent. Tr., DE 151 at 33.)
    When a judge gives a sentence 10% above the top of the
guideline range at a ﬁrst sentencing hearing, he is not locked
into that percentage at future sentencing hearings for the
same crime on remand. For one thing, a mandatory minimum
might have covered some of the needs to satisfy the § 3553(a)
factors before the mandatory minimum was found unconsti-
tutional. For another thing, 10% of X is not the same as 10% of
Y.
   The judge complied with our instructions in Ballard II. He
addressed our concerns speciﬁcally and in detail. We ﬁnd no
procedural error.
B. Substantive Error
    Finding no procedural error, we turn to Ballard’s claims of
substantive error. We review these claims for abuse of discre-
tion. Faulkner, 885 F.3d at 498 (“A sentence is substantively un-
reasonable only when the district court abused its discretion
in imposing the sentence in question.”); Miller, 601 F.3d at 739.
   Ballard argues the judge ignored speciﬁc circumstances of
the instant oﬀense that called for a lower sentence. Ballard ar-
gues that his girlfriend owned the subject ﬁrearm for her own
protection. He argues he did not possess the ﬁrearm for
14                                                   No. 20-2381

another illegal purpose. But we are not persuaded that it was
an abuse of discretion not to lower the sentence based on these
factors. A felon possessing a ﬁrearm owned by someone else
presents a danger to society, even if he had no further illegal
purpose. This is particularly true when the felon has an exten-
sive and dangerous criminal history.
    Ballard argues the subject oﬀense was discovered due to
his own actions. He shared pictures of himself holding the
gun on social media. But Ballard does not make any argu-
ments about why that would mitigate the seriousness of the
oﬀense. If anything, Ballard’s posing for the photos and shar-
ing them on social media arguably demonstrates a heightened
level of ﬂagrant disregard for the law.
     Ballard argues he accepted responsibility and timely en-
tered a guilty plea. This is, of course, commendable. And he
received a three-point reduction for acceptance of responsibil-
ity.
    Ballard argues his sentence is disparate from sentences
some other defendants received for possessing guns as felons.
But that is because Ballard is a diﬀerent sort of defendant. The
judge made this abundantly clear. He characterized Ballard as
“an abnormally extreme Defendant in terms of his lawless-
ness starting at age 17. He’s just been in and out of jail his en-
tire life. … The only life Mr. Ballard knows is committing
crimes.” (Sent. Tr., DE 151 at 34–35.) The judge observed that
Ballard’s criminal history was long and violent. By Ballard’s
own account, he has spent about 80% of his adult life in prison
or on parole. And he has committed infractions in prison and
violated parole terms. Giving Ballard the same sentence as a
run-of-the-mill felon in possession would have been dispar-
ate.
No. 20-2381                                                  15

    Ballard also argues the judge did not take into account
“signiﬁcant mitigating evidence”: (1) Ballard was 53 years old
at the third sentencing, so he had a reduced risk of recidivism;
(2) his sister, with whom he had a special bond, died in a car
wreck when he was only 10; (3) he is now in a long-term, sta-
ble relationship; (4) he recently completed a substance-abuse
treatment program and entered into another program; (5)
while incarcerated, he reported and prevented another in-
mate’s planned attack on a guard; and (6) he had a perfect
disciplinary record (during at least a recent stint) in prison.
Ballard argues the judge failed to acknowledge these mitigat-
ing factors in the § 3553(a) analysis.
    The judge did not abuse his discretion in not treating Bal-
lard’s age as signiﬁcant mitigating evidence because Ballard’s
age has in fact not reduced his likelihood of committing
crimes. Ballard committed the instant crime at age 50. As the
government puts it, “Ballard’s actions in the instant case show
age is not a barrier to him continuing his criminal activity.”
(Appellee Br. at 35.) At the third sentencing hearing, the judge
asked Ballard for his current age. Ballard said he was 53. But,
again, we do not need to predict in this case whether advanc-
ing age decreases Ballard’s risk of recidivism because he is re-
cidivating even as his age advances.
   The judge did not abuse his discretion in not treating the
untimely death of Ballard’s sister as signiﬁcant mitigating ev-
idence. Certainly the situation is sad and traumatic. But soci-
ety teems with sad, traumatized citizens abiding by the law.
And the untimely death does nothing to protect society from
Ballard’s ongoing propensity to break the law.
   Nor did the judge abuse his discretion in not treating the
other listed factors as signiﬁcant mitigating evidence. He need
16                                                 No. 20-2381

not mention every potential mitigating factor in detail. See
United States v. Chapman, 694 F.3d 908, 914 (7th Cir. 2012)
(“[E]ven when arguments in mitigation are supported factu-
ally, judges need not tick oﬀ every possible sentencing factor
or detail and discuss, separately, every nuance of every argu-
ment.” (internal quotation marks omitted)). The serious na-
ture of the instant oﬀense, Ballard’s age at the time of the in-
stant oﬀense, the long and dramatic and dangerous criminal
history, the continual recidivism and lack of respect for law,
and the continued need for deterrence and incapacitation for
the protection of the public overwhelm the relatively minor
potential mitigating factors.
                       IV. Conclusion
     Finding no procedural or substantive error, we aﬃrm.